SUPREME COURT OF MISSOURI
                                       en banc


Carla Baker,                               )
                                           )
               Respondent,                 )
                                           )
vs.                                        )     No. SC93451
                                           )
Bristol Care, Inc., d/b/a Bristol Manor,   )
and David Furnell,                         )
                                           )
               Appellants.                 )

           APPEAL FROM THE CIRCUIT COURT OF DEKALB COUNTY
                      Honorable R. Brent Elliott, Judge

                             Opinion issued August 19, 2014

       Bristol Care Inc. and David Furnell (Appellants) appeal an order overruling their

motion to compel arbitration. They contend that the circuit court erred by not compelling

arbitration because the arbitration agreement between Bristol and its employee, Carla

Baker, is valid and enforceable.

       This Court affirms the circuit court’s order because there was no consideration to

create a valid arbitration agreement. 1 First, Baker’s continued at-will employment does

not provide consideration for the arbitration agreement. Second, the fact that Bristol

retroactively could modify, amend or revoke the agreement means that Bristol’s promise

1
  The lack of an enforceable arbitration agreement between Bristol and Baker renders it
unnecessary to consider the remaining points on appeal. Those points consist of
Appellants’ argument that the agreement was not unconscionable and that it did not apply
to Furnell as Bristol’s president.
to arbitrate is illusory and does not constitute consideration for Baker’s agreement to

arbitrate.

                                           FACTS

        Bristol promoted Baker from her position as an hourly employee to a salaried

managerial position at one of Bristol’s long-term care facilities. Bristol drafted an

employment agreement and arbitration agreement for Baker to sign. The parties signed

the agreements contemporaneously at the time of Baker’s promotion.

        The employment agreement provided that Baker’s employment would “continue

indefinitely” unless Baker gave 60 days notice or Bristol elected to terminate her

employment in one of four ways: (1) with five days’ written notice “at [Bristol’s] sole

option;” (2) without notice if Bristol paid Baker five days’ compensation; (3) without

notice if, in Bristol’s “sole opinion,” Baker violates the employment agreement in a way

that “jeopardizes the general operation of the facility or the care, comfort or security of its

residents;” or (4) without notice for “dishonesty, insubordination, moral turpitude or

incompetence.” The employment agreement also provided that Baker would receive

increased pay and employment benefits, including a license to live in the facility rent-

free.

        The arbitration agreement provides that all legal claims the parties may have

against one another will be resolved by binding arbitration. The arbitration agreement

provides that consideration consists of Baker’s continued employment and mutual

promises to resolve claims through arbitration. Section 3 of the arbitration agreement,

titled “Employment-At-Will,” provides:
            This Agreement is not, and shall not be construed to create, a contract
            of employment, express or implied, and does not alter Employee’s
            status as an at-will employee. Notwithstanding this Agreement, either
            Employee or Company can terminate the employment . . . at any time,
            for any reason, with or without cause at the option of the Employee or
            the Company.

Finally, the arbitration agreement provides that Bristol specifically “reserves the right to

amend, modify or revoke this agreement upon thirty (30) days’ prior written notice to the

Employee.”

         Bristol terminated Baker from her position as administrator of the long-term care

facility. Baker filed a class action lawsuit against Appellants seeking compensation for

allegedly unpaid overtime hours. Appellants filed a motion to compel arbitration. The

circuit court overruled the motion. This appeal followed.

                                         ANALYSIS

         Section 435.440, RSMo 2000, 2 provides that an appeal may be taken from an

order denying an application to compel arbitration made under section 435.355. The

order denying Bristol’s motion to compel arbitration is appealable.

             I. Validity of the arbitration agreement is determined by the courts

         Appellants assert that the arbitrator should decide any questions of enforceability

because both Bristol Care and Baker agreed to have the arbitrator do so in the arbitration

agreement. The arbitration agreement provides: “The arbitrator has exclusive authority to

resolve any dispute relating to applicability or enforceability of this Agreement.”




2
    All references to statutes are to RSMo 2000.

                                               3
       Appellants rely on Rent-A-Ctr, W., Inc. v. Jackson, 130 S. Ct. 2772 (2010). In

Rent-A-Center, the arbitration agreement provided that the arbitrator “shall have

exclusive authority to resolve any dispute relating to the interpretation, applicability,

enforceability or formation of this Agreement.” Id. at 2775. (Emphasis added). The

employee argued that the agreement was not enforceable because it was unconscionable

under Nevada law. Id. The United States Supreme Court held that the delegation

provision vested the arbitrator, not the courts, with the authority to determine whether the

agreement was unconscionable. Id. at 2778-79.

       The arbitration agreement in this case provides that the arbitrator will resolve

disputes “relating to the applicability or enforceability” of the agreement. Unlike the

agreement at issue in Rent-A-Center, the arbitration agreement in this case does not

delegate to the arbitrator disputes regarding contract formation. A dispute “relating to the

applicability or enforceability” of the agreement presupposes the formation of a contract.

Baker’s argument that there was no consideration to create a valid agreement raises a

contract formation issue rather than an applicability or enforceability issue.

       Although federal law preempts state laws that invalidate arbitration agreements on

public policy grounds, state courts are permitted to apply state law defenses to the

formation of the particular contract at issue. Brewer v. Missouri Title Loans, 364 S.W.3d
486, 492 (Mo. banc 2012); Robinson v. Title Lenders, Inc., 364 S.W.3d 505, 510 (Mo.

banc 2012). Baker’s claim raises a contract formation issue that is subject to resolution

by Missouri state courts.




                                              4
                           II. Validity of Arbitration Agreement

       The issue of whether arbitration should be compelled is a question of law subject

to de novo review. State ex rel. Vincent v. Schneider, 194 S.W.3d 853, 856 (Mo. banc

2006). “Missouri contract law applies to determine whether the parties have entered a

valid agreement to arbitrate.” Id. “The essential elements of any contract, including one

for arbitration, are “‘offer, acceptance, and bargained for consideration.’” Johnson v.

McDonnell Douglas Corp., 745 S.W.2d 661, 662 (Mo. banc 1988). Consideration

“consists either of a promise (to do or refrain from doing something) or the transfer or

giving up of something of value to the other party.” Morrow v. Hallmark Cards, Inc.,

273 S.W.3d 15, 25 (Mo. App. 2008).

       Appellants argue that there are two sources of consideration for the arbitration

agreement: (1) Baker’s promotion, continued employment and attendant benefits; and (2)

Bristol’s promise to arbitrate its claims arising out of the employment relationship

between it and Baker and to assume the costs of arbitration. “If two considerations are

given for a promise, one of them being legally sufficient to support a promise and the

other not sufficient, the promise is enforceable.” Earl v. St. Louis Univ., 875 S.W.2d 234,

236-237 (Mo. App. 1994) (citing 1 Corbin on Contracts, § 126 (1963)). The arbitration

contract, therefore, is enforceable if either source of consideration is valid.

                                 A. Continued Employment

       Bristol argues that Baker’s acceptance of continued employment, with the

attendant increase in salary and benefits, plus the limits on Bristol’s right to terminate her

employment, constitute consideration to support the arbitration agreement. Baker argues


                                               5
that her employment remained at-will and that continued at-will employment does not

constitute valid consideration to support the arbitration agreement.

       The Missouri Court of Appeals has held that continued at-will employment is not

valid consideration to support an agreement requiring the employee to arbitrate his or her

claims against the employer. See, e.g., Whitworth v. McBride & Son Homes, Inc., 334
S.W.3d 730, 741 (Mo. App. 2011); Frye v. Speedway Chevrolet Cadillac, 321 S.W.3d
429, 438-439 (Mo. App. 2010); Morrow, 273 S.W.3d at 26. An offer of continued at-will

employment is not valid consideration because the employer makes no legally

enforceable promise to do or refrain from doing anything it is not already entitled to do.

The employer still can terminate the employee immediately for any reason. Morrow, 273
S.W.3d at 26-27. While the federal courts have reached a different result, this Court

rejects that approach and, instead, adopts the analysis employed by Morrow and

subsequent court of appeals cases, which hold that continued at-will employment is not

valid consideration to create an enforceable contract. 3 The issue becomes whether the

employment and arbitration agreements altered Baker’s status as an at-will employee.

       The at-will employment doctrine is well-established in Missouri law. Margiotta v.

Christian Hosp. Ne. Nw., 315 S.W.3d 342, 345 (Mo. banc 2010) (citing Johnson v.

McDonnell Douglas Corp., 745 S.W.2d at 661). Absent an employment contract with a

3
 The principal federal case is Berkley v. Dillard’s Inc., 450 F.3d 775, 777 (8th Cir. 2006).
In Berkeley, the Eighth Circuit held that continued employment constitutes consideration
and acceptance sufficient to create an enforceable contract. Subsequent federal district
court cases have followed Berkely. See Canterbury v. Parsons Constructors, Inc., 2009
(W.D. Mo. March 27, 2009) (expressly declining to follow Morrow and holding,
consistent with Berkeley, that continued employment is adequate consideration to create
an enforceable arbitration agreement).

                                             6
“definite statement of duration ... an employment at will is created.” Id. citing Luethans

v. Washington Univ., 894 S.W.2d 169 (Mo. banc 1995)). An employer may terminate an

at-will employee “for any reason or for no reason.” Id. (citing Crabtree v. Bugby, 967
S.W.2d 66, 70 (Mo. banc 1998)). Key indicia of at-will employment include indefinite

duration or employment and the employer’s option to terminate the employment

immediately without cause.

       The employment agreement provides that Baker’s employment will “continue

indefinitely” unless Bristol elected to terminate Baker by giving her five days’ written

notice “at [Bristol’s] sole option” or terminating her without notice and paying Baker five

days’ compensation. The employment agreement permits Bristol to terminate Baker

immediately without notice for any reason by paying her what amounts to a severance

package worth five days’ pay. There is no guaranteed duration of employment. The lack

of a defined duration of employment is consistent with at-will employment.

       The arbitration agreement drafted by Bristol confirms that the parties understood

that Baker was an at-will employee. Section 3 of the arbitration agreement provides that

the agreement “does not alter Employee’s status as an at-will employee.” The agreement

then provides that “[n]otwithstanding this Agreement, either Employee or Company can

terminate the employment . . . at any time, for any reason, with or without cause at the

option of the Employee or the Company.” These provisions amount to an unequivocal,

positive representation by Bristol that Baker’s status is that of “an at-will employee.”

Under these facts, Baker is an at-will employee. The various promises that the parties

exchanged were all incidents of Baker’s continued at-will employment. Neither Baker’s


                                             7
continued at-will employment nor the incidents of that employment provide consideration

supporting an obligation to arbitrate disputes with Bristol.

       Bristol asserts that the statement in the arbitration agreement providing that Baker

is “an at-will employee” does not govern because the arbitration agreement is a dispute

resolution document, not an employment agreement. As noted, Bristol drafted an

employment agreement and an arbitration agreement for Baker to sign. The parties

acknowledge that the agreements were executed contemporaneously. Documents that are

executed contemporaneously are considered together as a single agreement. State ex rel

Johnson v. JF Enterprises, LLC, 400 S.W.3d 763, 764 (Mo. banc 2013). If possible, all

provisions in the various documents should be harmonized in order to effectuate the

parties’ intent. Id. at 770 (citing, J. E. Hathman, Inc. v. Sigma Alpha Epsilon Club, 491
S.W.2d 261, 264 (Mo. banc 1973)). When considered together, as one agreement,

Bristol’s argument amounts to an effort to disclaim its specific statement that Baker’s

employment was at-will as well as the fact that Bristol retained the right to terminate

Baker’s employment at any time for any reason. Baker was an at-will employee and

remained so after she signed the employment and arbitration agreements.

       Bristol also asserts that Baker’s entitlement to severance pay following

termination without notice constitutes consideration above and beyond continued at-will

employment. Even if Baker had legal recourse to recover her severance pay, the fact

remains that her term of employment was indefinite, Bristol retained the right to

terminate her employment immediately without cause, Baker had no recourse to

challenge her termination beyond the legally recognized exceptions to the at-will


                                              8
employment doctrine, and Bristol affirmatively and unequivocally stated that Baker’s

status is that of “an at-will employee.” Under these circumstances, the obligation to pay

severance is not sufficient to alter Baker’s status as an at-will employee. See Karzin v.

Collet, 562 S.W.2d 397, 400 (Mo. App. 1978) (indicating that employment was at-will

when employee was entitled to severance but could be fired immediately without cause).

Baker’s severance pay was a term and condition of her at-will employment.

                                B. Mutual Promises to Arbitrate

       Appellants contend that the arbitration agreement also is supported by mutual

promises to arbitrate. As the dissent explains at length, bilateral contracts are supported

by consideration and enforceable when each party promises to undertake some legal duty

or liability. Sumners v. Serv. Vending, Co., Inc., 102 S.W.3d 37, 41 (Mo. App. 2003).

These promises, however, must be binding, not illusory. Id. A promise is illusory when

one party retains the unilateral right to amend the agreement and avoid its obligations.

Morrow, 273 S.W.3d at 25.

       In this case, Bristol’s alleged mutual promise to arbitrate is conditioned on

Bristol’s unilateral “right to amend, modify or revoke this agreement upon thirty (30)

days’ prior written notice to the Employee.” The quoted language does not limit Bristol’s

authority to modify the arbitration agreement unilaterally and retroactively. If Bristol

retains unilateral authority to amend the agreement retroactively, its promise to arbitrate

is illusory and is not consideration. 4


4
 The dissent lists the various arbitration promises that both parties made. The list is accurate.
The list overlooks the fact that each of these arbitration-related promises is subject to unilateral


                                                  9
       Bristol asserts that the requirement of prior written notice means that any

modifications must apply prospectively only. The fact that Bristol must give prior

written notice of an amendment to the arbitration agreement does not preclude Bristol

from giving Baker prior written notice that, effective in thirty days, Bristol retroactively

is disclaiming a promise made in the arbitration agreement. For instance, if in the course

of an ongoing arbitration process, Bristol concluded that the process was not favorable,

Bristol could provide Baker notice that, effective in 30 days, it no longer would consider

itself bound by the results of the arbitration. While the dissent concludes summarily that

no court would adopt a construction of the agreement allowing Bristol to disclaim or

modify its arbitration promises unilaterally at any time for its own benefit, the fact

remains that the language of the agreement would permit Bristol to do just that.

       Appellants cite Pierce v. Kellogg, Brown & Root, Inc., 245 F. Supp. 2d 1212,

1215-16 (E.D. Okla. 2003) for the proposition that the notice requirement in the

arbitration agreement renders the promise sufficiently binding to provide consideration.

Aside from the fact that Pierce is not binding authority on this Court, the case is

distinguishable because the agreement at issue not only required 10 days’ notice to the

employee of any modification, it also expressly provided that any amendment would not

be effective “as to disputes … for which a proceeding ha[d] been initiated pursuant to the

Rules.” (quoting contract language). Unlike this case, the employer in Pierce expressly

was limited to prospective amendment of the arbitration agreement. Contracts, like the


modification or abrogation by Bristol. Just as adding several zeros equals zero, adding several
illusory promises equals an illusory promise.


                                               10
arbitration agreement in this case, that permit unilateral, retroactive amendment are

deemed illusory and do not constitute consideration to create an enforceable contract.

See Frye, 321 S.W.3d at 442-445; see also Morrow, 273 S.W.3d at 20 (Ahuja, J.,

concurring) (quoting Am. Laminates, Inc., v. J.S. Latta, Co., 980 S.W.2d 12, 23 (Mo.

App. 1998)); Carey v. 24 Hour Fitness, USA, Inc., 669 F.3d 202 (5th Cir. 2012)

(provision permitting unilateral amendment to arbitration agreement by employer is an

illusory promise; reasonable advance notice and language denoting prospective

application of amendments are required). Consequently, Bristol’s alleged mutual

promise to arbitrate is not valid consideration to support the arbitration agreement.

                                        Conclusion

       Baker’s continued at-will employment and Bristol’s promise to resolve claims

through arbitration do not provide consideration to form a valid arbitration agreement.

The judgment overruling appellant’s motion to compel arbitration is affirmed.



                                           ______________________________________
                                           Richard B. Teitelman, Judge


Russell, C.J., Stith and Draper, JJ., concur;
Wilson, J., dissents in separate opinion filed;
Breckenridge and Fischer, JJ., concur in
opinion of Wilson, J.




                                              11
             SUPREME COURT OF MISSOURI
                                         en banc


Carla Baker,                                )
                                            )
               Respondent,                  )
                                            )
       v.                                   )      No. SC93451
                                            )
Bristol Care, Inc., d/b/a Bristol Manor,    )
and David Furnell,                          )
                                            )
               Appellants.                  )

                                  DISSENTING OPINION

       The majority opinion holds there was only one agreement between Ms. Baker and

Bristol Care concerning her employment as facility administrator. I agree. Even though

the various promises between the parties are set forth in two separate documents, those

documents were signed at the same time and the parties understood and agreed that, taken

together, these documents reflected the terms on which Bristol Care offered – and

Ms. Baker accepted – the promotion to facility administrator. She emphasizes this point

in her brief, stating that she was “required to sign the employment agreement and the

arbitration agreement as a condition of her employment.” As this Court has recently

held, “when several instruments relating to the same subject are executed at the same

time …, the documents will be construed together, even in the absence of explicit

incorporation, unless the realities of the situation indicate that the parties did not so
intend.” Johnson ex rel. Johnson v. JF Enterprises, LLC, 400 S.W.3d 763, 767 (Mo.

banc 2013) (emphasis in the original) (internal quotation marks omitted).

       Where I part company with the majority opinion, however, is its conclusion that

no contract 1 was formed between Ms. Baker and Bristol Care because there was no

consideration to make their respective promises legally binding. I disagree on this point

and, therefore, respectfully dissent.

I.     Arbitration-Neutral Principles of Missouri Law
       Govern Questions of Contract Formation

       A promise to arbitrate can be part of a contract limited to that issue, or it can be

contained in a contract that addresses arbitration among many other terms. Here, as

Ms. Baker concedes (and the majority opinion holds), the contract between Ms. Baker

and Bristol Care – if one was formed – deals with arbitration only as one of the terms of

Ms. Baker’s promotion to facility administrator. The enforceability of this arbitration

promise is controlled by the Federal Arbitration Act, 9 U.S.C. §§ 1-9 (the “FAA”), but

the FAA looks to state law to decide the threshold questions of contract formation. First

Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995). Accordingly, Ms. Baker’s

claim that none of the promises between the parties is enforceable due to a lack of

1
   To avoid confusion, this opinion uses the term “contract” to mean a legally enforceable
promise or collection of promises. Every promise is not a contract, of course, and it is
consideration (among other issues of contract formation) that turns a promise into a contract.
Moreover, courts may refuse to enforce all or part of a contract even though the elements of
contract formation are present. For example, a party may ask that a promise not be enforced
because it is unconscionable or because it was induced by fraud. Such defenses are not questions
of contract formation, however, and do not even arise until the question of formation is decided
in favor of the party claiming the existence of the contract. Accordingly, the word “contract” in
this opinion means only a promise or collection of promises as to which a contract has been
formed, regardless of whether either party may have a valid defense to the enforcement of all or
any one of those promises.


                                               2
consideration raises a question of contract formation that must be resolved under

Missouri law.

       The FAA’s deference to state law on questions of contract formation is not

unlimited, however. Given that one of Congress’s purposes in enacting the FAA was to

overcome deeply entrenched judicial hostility toward arbitration contracts, see AT&T

Mobility LLC v. Concepcion, 131 S. Ct. 1740, 1745 (2011), the FAA defers only to

principles of state law that apply generally to all contracts. See 9 U.S.C. § 2 (providing

that all arbitration promises “shall be valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract”). In other words,

state law principles that purport to apply special rules for the formation of contracts

containing promises to arbitrate are preempted by, and must be disregarded under, the

FAA. Perry v. Thomas, 482 U.S. 483, 492 n.9 (1987) (any “state-law principle that takes

its meaning precisely from the fact that a contract to arbitrate is at issue does not comport

with” § 2 of the FAA).

       Accordingly, Ms. Baker’s consideration claim must be analyzed only under

principles of Missouri law that are “arbitration neutral,” i.e., that treat all contracts the

same regardless of whether they contain a promise to arbitrate. Allied-Bruce Terminix

Companies, Inc. v. Dobson, 513 U.S. 265, 281 (1995) (“What States may not do is decide

that a contract is fair enough to enforce all its basic terms (price, service, credit), but not

fair enough to enforce its arbitration clause.”).




                                                3
II.    Consideration as an Element of Contract Formation

       Ms. Baker does not challenge the formation of her contract with Bristol Care on

the basis that there was no mutual assent, i.e., offer and acceptance. The two documents

plainly reflect the terms on which Bristol Care offered the promotion to facility

administrator, and Ms. Baker’s signatures evidenced her acceptance of and assent to

those terms. Instead, she claims that no contract was formed between herself and Bristol

Care as to those terms because there was no exchange of consideration to make their

respective promises binding. Consideration, like mutual assent, is one of the basic

elements of contract formation. Nat’l Ref. Co. v. McDowell, 201 S.W.2d 342, 347 (Mo.

1947) (“One of the essential elements of a contract is the consideration.”).

       There have been numerous opinions from this Court and others on the subject of

consideration, and scholars have filled countless pages in their efforts to explain what

those opinions mean. The subtle nuances in the application of this doctrine at the outer

edges are as complex as any in the common law. Corbin on Contracts (1995), §§ 5.1 and

5.2, pp. 5-6 and 11-13. But no matter how much these nuances may thrill scholars, haunt

courts, and torture first-year law students, they are unnecessary to the decision of this

case. This case requires only the straightforward application of three basic principles of

consideration that have been stated and applied by Missouri courts without hesitation or

qualification for generations.

       A.     A Bargained-For Exchange

       The first relevant principle of consideration is that it is a bargained-for exchange.

In other words, when a promise is given in exchange for a benefit to the promisor, or in


                                              4
exchange for a detriment to the promisee, this bargain supplies the consideration needed

to form a contract. State ex rel. Kansas City v. State Highway Comm’n, 163 S.W.2d 948,

953 (Mo. banc 1942) (“consideration of a contract can consist either in a benefit

conferred upon the promisor or in a legal detriment to the promisee”). In this way,

consideration demonstrates the seriousness of the parties’ bargain and provides assurance

that they intended a promise to be enforceable in a court of law. Corbin on Contracts

(1995), § 5.3, pp. 19-20.

       Identifying a bargained-for exchange, therefore, is the key to determining whether

consideration was given. “[C]onsideration may consist of some right, interest, profit or

benefit accruing to [the promisor], or some forbearance, loss or responsibility given,

suffered or undertaken by the [promisee].” Perbal v. Dazor Mfg. Corp., 436 S.W.2d 677,

697 (Mo. 1968). When the consideration consists of a detriment to the promisee, this

“means that the promisee changes his legal position; that is, that he gives up certain

rights, privileges or immunities which he theretofore possessed or assumes certain duties

or liabilities not theretofore imposed upon him.” Kansas City, 163 S.W.2d at 953.

       For example, consider the simple contract in which A promises to pay $100 to B if

B mows A’s lawn. When B mows the lawn, A’s promise to pay is binding (i.e., a

contract is formed) because A gave it in exchange for: (1) the benefit to A of having the

lawn mowed (which A otherwise would not have received), or (2) the detriment to B of

having mowed A’s lawn (a chore B otherwise would not have performed). 2


2
  Confusion sometimes arises in the context of such unilateral contracts because the offeree’s
performance operates as both the acceptance of the offeror’s offer and the consideration for the


                                                5
       The foregoing example is a unilateral contract because the offeror requires the

offeree to manifest acceptance by tendering performance, not by making a promise to

perform. In a bilateral contract, on the other hand, the offeree accepts by making the

promise(s) sought by the offeror. Even though the nature of the exchange between the

parties is different than in a unilateral contract, the consideration analysis remains the

same. In both circumstances, the focus is on identifying a bargained-for exchange

consisting of a benefit to the promisor or a detriment to the promisee.

       For example, consider the following bilateral contract: A promises to pay $100 to

B, and B promises to mow A’s lawn. A’s promise is supported by consideration because

A gave it in exchange for: (1) the benefit to A of obtaining B’s promise to mow the lawn

(which A otherwise had no right to make B give), or (2) the detriment to B of

undertaking the obligation to mow A’s lawn (which B otherwise did not owe). At the

same time, B’s promise to A is supported by consideration because B gave it in exchange

for: (1) the benefit to B of having A’s promise of a $100 payment (which B otherwise

had no right to make A give), or (2) the detriment to A of assuming the obligation to pay

$100 to B (which A otherwise did not owe). 3



offeror’s promise. For example, by mowing A’s lawn (which B had no preexisting obligation to
do), B manifests assent to A’s offer and supplies the consideration to make A’s promise binding.
Jensen v. McCall’s Estate, 426 S.W.2d 52, 57 (Mo. 1968); Williston on Contracts, § 1:17.
3
   Again, confusion can arise in bilateral contracts because one party’s promise(s) may (or may
not) be conditional or dependent upon the other party’s performance. For example, A’s
obligation to pay $100 to B may not come due unless and until B mows (or substantially mows)
A’s lawn. But conditional or dependent promises are issues relating to breach and remedy, not
contract formation. Because consideration is determined at the time promises are made, Turner
v. Sch. Dist. of Clayton, 318 S.W.3d 660, 670 (Mo. banc 2010) (consideration “must be
measured at the time the parties enter into their contract”), not performed, B’s promise to mow


                                               6
       As this second example shows, bilateral contracts – by definition – are supported

by consideration. “In any bilateral contract, each promise is the consideration for the

other promise. Such is the bargain.” Corbin on Contracts (1995), § 5.20, p. 102. “This

has been true for at least four centuries, ever since bilateral contracts [as relative

newcomers to the law of contracts] were recognized.” Id. § 5.25, p.126 (citing cases

from as early as 1555). This principle is equally well-rooted in Missouri law.

       It is the recognized general rule that a promise by one party to a contract is
       a sufficient consideration for a promise by the other party. If, therefore,
       there is a promise on the part of a purchaser to buy and pay the purchase
       price, this itself is a sufficient consideration for the promise of a vendor to
       sell and convey.

Ragan v. Schreffler, 306 S.W.2d 494, 499 (Mo. 1957). Thus, it is clear that it is not the

price that supplies the necessary consideration but the offeree’s promise to pay it.

       Of course, not every promise will supply consideration. For example, a promise

does not constitute consideration if the performance promised would not, itself, constitute

consideration. See Restatement (Second) of Contracts, § 75 (a promise is not

consideration when the promisor knows at the time the promise is made that the promise

can be performed by an act that would not be consideration for a unilateral contract, e.g.,

payment of a preexisting debt). In the absence of such an exception, however, the

general rule remains: a bargained-for exchange of promises supplies the consideration




A’s lawn supplies the consideration to form a contract as to A’s promise to pay $100 to B
regardless of whether (or how well) B performs that promise. See Corbin on Contracts (1995),
§ 5.34, p. 192-94.


                                               7
needed to bind both parties to their promises. 4 See Braudis v. Helfrich, 265 S.W.2d 371,

372 (Mo. 1954) (“mutual promises constituted sufficient consideration for the bilateral

contract”) (citing Williston on Contracts, § 103F, p. 347; and Restatement (First) of

Contracts, § 77, p. 86); State ex inf. Miller v. St. Louis Union Trust Co., 74 S.W.2d 348,

356 (Mo. banc 1934) (in “bilateral contracts the consideration is a return promise”)

(citing Restatement (First) of Contracts, § 75, p.82 (comment(d)); Frye v. Speedway

Chevrolet Cadillac, 321 S.W.3d 429, 438 (Mo. App. 2010) (“It is an elemental principle

of contract law that a contract that contains mutual promises imposing some legal duty or

liability on each promisor is supported by sufficient consideration to form a valid,

enforceable contract.”) (internal quotation marks omitted).

       B.      Courts Do NOT Evaluate Consideration for “Adequacy”

       The second relevant principle regarding consideration is that it requires no

qualitative analysis. Consideration either is present (and a contract is formed), or it is

not. Courts have no authority to attempt to value the bargained-for consideration in an

effort to determine whether the promisor is – or is not – receiving “adequate” return for

the promise given.

       It is unnecessary that the consideration should be adequate in point of
       actual value, the law having no means to decide upon this matter. If the

4
   Because both parties to a bilateral contract are promisors and both are promisees, and because
it is the exchange of promises that supplies consideration, it is essential that “each party has the
right at once to hold the other to a positive agreement.” Huttig v. Brennan, 41 S.W.2d 1054,
1062 (Mo. 1931). “Mutuality of contract means that an obligation rests upon each party to do or
permit to be done something in consideration of the act or promise of the other; that is, neither
party is bound unless both are bound.” Aden v. Dalton, 107 S.W.2d 1070, 1073 (Mo. 1937).
Accordingly, either both parties are bound to their respective promises in their bilateral contract
regarding Ms. Baker’s promotion, or neither is bound.


                                                 8
       least benefit or advantage be received by the promisor from the promisee,
       or a third person, or if the promisee sustain any, the least injury or
       detriment, it will constitute a sufficient consideration to render the
       agreement valid.

Marks v. Bank of Missouri, 8 Mo. 316, 319 (1843) (emphasis added), overruled on other

grounds by Wild v. Howe, 74 Mo. 551, 553 (1881). See also Weinstein v. KLT Telecom,

Inc., 225 S.W.3d 413, 415-16 (Mo. banc 2007) (it is one of the “general principles of

contract law that consideration must be measured at the time the parties enter into their

contract”); Sanger v. Yellow Cab Co., 486 S.W.2d 477, 480 (Mo. banc 1972) (a party

“under no disability and under no compulsion may convey his property or relinquish his

rights for as small consideration as he may decide”); Brown v. Weare, 152 S.W.2d 649,

653-54 (Mo. 1941) (“it is the policy of the law not to weigh the quantum of

consideration, but, refraining from interference with the freedom of contract, suffer the

parties to exercise freely their judgment … and determine for themselves the benefits

derived from their bargains”) (quotations and citations omitted); Doss v. EPIC

Healthcare Mgmt. Co., 901 S.W.2d 216, 220 (Mo. App. 1995) (where the “requirement

of consideration [is] present … the law does not concern itself with the adequacy of the

consideration”); Hackett v. St. Joseph Light & Power Co., 761 S.W.2d 206, 212 (Mo.

App. 1988) (same); Haretuer v. Klocke, 709 S.W.2d 138, 139 (Mo. App. 1986) (“in the

absence of fraud, inadequacy of consideration is not a defense and the courts do not

examine the adequacy of that consideration”).

       Accordingly, any bargained-for exchange will supply the consideration needed to

form a contract, regardless of whether a court believes (with the benefit of hindsight) that



                                             9
the promisor gave a promise that was worth more – even far more – than the benefit or

detriment received in the exchange. 5 See Sanger, 486 S.W.2d at 480 (courts do not

attempt to weigh or value consideration); Restatement (Second) of Contracts, § 79(b) (“If

the requirement of consideration is met, there is no additional requirement of …

equivalence in the values exchanged.”).

       Ms. Baker argues that grossly inadequate consideration may suggest that a

contract is voidable due to fraud, duress, or unconscionability. See Vondera v. Chapman,

180 S.W.2d 704, 705 (Mo. 1944). This may be, but such defenses have nothing to do

with contract formation. In fact, these defenses assume a contract was formed, i.e., that

consideration was bargained for in exchange for each party’s promise(s). See

Restatement (Second) of Contract, § 208, comment c (“Inadequacy of consideration does

not itself invalidate a bargain, but gross disparity … may be an important factor in a

determination that a contract is unconscionable”); Arthur Fels Bond & Mortg. Co. v.

Pollock, 149 S.W.2d 356, 359 (Mo. 1941) (“inadequacy does not constitute a failure of

consideration”).




5
  Even if courts (in hindsight) continue to indulge the now-preempted notion that arbitration is
always “bad” for the employee and “good” for the employer, it does not follow that any
employee agreeing to arbitrate her claims has made a bad bargain when viewed at the time the
promise is made, as a consideration analysis demands. A reasonable employee might decide that
promises relating to arbitration and other things which are uncertain ever to occur are easily
given in exchange for promises concerning things such as pay and benefits that have an
immediate and certain value to the employee.


                                              10
       C.     Separate Consideration is Not Needed for
              Each Contemporaneous Promise

       The third relevant principle is that all contemporaneous promises by one party are

deemed to have been given in exchange for the aggregate benefit to that party or the

aggregate detriment to the other party. See Restatement (Second) of Contracts, at § 80(1)

(“There is consideration for a set of promises if what is bargained for and given in

exchange would have been consideration for each promise in the set if exchanged for that

promise alone.”); Corbin on Contracts (1995), § 5.12, p. 56 (same). Courts are not

allowed to unravel the parties’ bargain in hindsight, i.e., to allocate the consideration

between and among some – but not all – of the promisor’s undertakings, and then use the

results of this exercise as a basis for refusing to enforce the entirety of the parties’

bargain. Accordingly, there does not have to be separate consideration for each promise

when a collection of promises is given in exchange for a collection of promises.

       This principle likely is a corollary of the principle stated above, i.e., that courts

cannot assess the value of the consideration in determining whether consideration existed.

       If one or more of several considerations, which are recited as the ground of
       a promise, be only frivolous and insufficient, but not illegal, and others are
       good and sufficient, then undoubtedly the considerations may be severed,
       and those which are void disregarded, while those which are valid will
       sustain the promise.

Drummond Realty & Inv. Co. v. W.H. Thompson Trust Co., 178 S.W. 479, 482 (Mo.

1915) (quoting Parsons on Contracts (9th Ed.), Vol. 1, p.455). See also Fullington v.

Ozark Poultry Supply Co., 39 S.W.2d 780, 783-84 (Mo. 1931) (“If, without deciding, the

recited purchase of stock is not a consideration supporting respondent’s hiring of



                                               11
appellant, the other consideration of mutual promises [to hire and to serve] is sufficient

….”) (citing Drummond Realty); Y.W. By & Through Smith v. Nat’l Super Markets, Inc.,

876 S.W.2d 785, 791 (Mo. App. 1994) (“contract which has several items of

consideration, one sufficient and one insufficient, may be upheld on the strength of the

valid consideration”) (citing Calamari & Perillo, Contracts (2d ed. 1977), § 4.23, Corbin,

Corbin on Contracts (1952), § 126); Empire Gas Corp. v. Small’s LP Gas Co., 637
S.W.2d 239, 246 (Mo. App. 1982) (“even if there be partial failure of consideration, yet if

there is a substantial consideration left it will be sufficient to sustain the contract”) (citing

17 C.J.S. Contracts, §§ 129-30, pp. 848-852).

       As noted, however, this principle applies only to contemporaneous promises.

When a party makes a new promise after a contract is formed, benefits or detriments

bargained for as part of the original contract cannot serve as consideration for the

subsequent promise. Corbin on Contracts (1995), § 7.1, p. 342. For example, this Court

held that there was no consideration to support an employee’s promise not to compete

with the employer after his employment because the promise was given after – but during

the term of – the beginning of the employment contract. Nat’l Motor Club of Mo., Inc. v.

Noe, 475 S.W.2d 16, 21 (Mo. 1972) (no consideration because employee “did not get a

new position when he signed [the covenant not to compete], or anything new”).

       This distinction between multiple promises that are part of an initial contract and

subsequent promises was the focus of Purcell Tire & Rubber Co. v. Executive Beechcraft,

Inc., 59 S.W.3d 505 (Mo. banc 2001). There, Purcell Tire hired Beechcraft to inspect a

plane Purcell Tire was considering buying. Their contract included a cap on Beechcraft’s


                                               12
liability to Purcell Tire in the event Beechcraft either failed to inspect the plane or failed

to inspect it competently. In response to Purcell Tire’s claim that this liability cap or

waiver was invalid for lack of separate consideration, this Court noted the general rule

that, when such a promise is made after the parties’ initial contract is formed, new

consideration is required to make that promise binding. Id. at 509. But Beechcraft’s

liability cap was part of the parties’ original contract. Accordingly, the Court held that no

new or separate consideration was required to make the cap enforceable against Purcell

Tire because it was supported by the same consideration that made all of the other

original terms enforceable. In other words, the liability cap was part of the original

bargained-for exchange because “Beechcraft agreed to survey the plane – subject to a

liability limitation – in exchange for Purcell Tire’s payment of $1,250.” Id. at 509-10. 6

       Accordingly, a promise to arbitrate need not be supported by separate

consideration if it is made at the same time as other promises and those promises, viewed

collectively, were supported by consideration. When several promises are given as part

of a bargained-for exchange that results in any benefit to the promisor or any detriment to

the promisee (or both), a contract is formed with respect to all of the promises made.



6
  See also Migar Enterprises, Inc. v. DeMent, 817 S.W.2d 911, 913 (Mo. App. 1990) (covenant
not to compete in contract selling business was supported by consideration because, “[w]hile the
contract stated no separate consideration for the non-competition agreement, the $25,000
purchase price was sufficient consideration to support the same”); Ashland Oil, Inc. v. Tucker,
768 S.W.2d 595, 601 (Mo. App. 1989) (“Clearly, promotions, additional responsibility, and pay
increases constitute adequate consideration in support of the validity of the service agreement,”
including the promise not to compete made in that agreement.); City Ice & Fuel Co. v. Snell, 57
S.W.2d 440, 442 (Mo. App. 1933) (“it is now well established by the decisions of our Supreme
Court and appellate courts that contracts [with non-compete provisions] similar to the one in this
case are based upon a sufficient consideration, namely, the mutual promises of the parties”).


                                                13
III.   There was Consideration for the Parties’ Exchange of Promises

       Prior to her promotion as facility administrator, Ms. Baker worked as an hourly

(i.e., “non-exempt”) employee pursuant to a simple unilateral contract. Bristol Care

promised to pay a specified wage if Ms. Baker worked – not promised to work – in

Bristol Care’s facilities. That contract was terminable at any time by either party. The

agreement with respect to Ms. Baker’s promotion to facility administrator, however, was

quite different. As Ms. Baker concedes, she was “required to sign the employment

document and the arbitration document as a condition of her employment” as facility

administrator. The following is a list of some, though not all, of the promises each party

made to the other at the outset of their new arrangement.

   Bristol Care promised:

    To employ Ms Baker as the Administrator of its facility for an indefinite term,
     subject to its right to terminate her employment: (a) without notice for certain
     specified grounds, and (b) with either five days’ notice or five days’ pay in all
     other circumstances
    To pay Ms. Baker a monthly salary for her services
    To advance, without interest, $350 to Ms. Baker in the middle of each month
     against her salary, which was to be paid at the end of each month
    To pay Ms. Baker a bonus if specified financial targets are met, the amount of
     which would be increased or decreased based on Ms. Baker’s performance, though
     Bristol Care retained the right to eliminate the bonus program without notice
    To allow Ms. Baker a specific number of paid vacation days during her first three
     and a half years of service and, thereafter, in accordance with company policy
    To provide Ms. Baker (and one approved co-habitant) with living
     accommodations in the company’s facility during her employment and subject to
     stated limitations
    To provide all utilities, including basic cable television, for Ms. Baker’s living
     accommodations



                                            14
 To arbitrate, with specified exceptions, all claims or controversies Ms. Baker may
  have against the company arising out of, relating to, or in association with her
  employment
 To arbitrate, with specified exceptions, all claims or controversies the company
  may have against Ms. Baker arising out of, relating to, or in association with her
  employment
 To initiate and conduct the arbitration of such claims before a single arbitrator
  using the procedures (including the arbitrator selection procedures) in the
  American Arbitration Association’s Rules for the Resolution of Employment
  Disputes in effect at the time the claim is filed
 To pay all arbitration fees, including the arbitrator’s fees and expenses, except for
  the filing fee for claims initiated by Ms. Baker or the fees and expenses of Ms.
  Baker, her attorney, and her witnesses
 To maintain the confidentiality of the existence, subject, and results of any
  arbitration with Ms. Baker

Ms. Baker promised:

 To serve as Administrator in Bristol Care’s facility for an indefinite period, subject
  to her right to terminate this employment with 60 days prior notice
 To operate the facility in accordance with state rules and regulations governing
  residential care facilities, as well as the Bristol Care’s Administrative Guide and
  other policies, and to manage facility staff in accordance with the Bristol Care
  Employee Handbook
 To refrain, during her employment and for a period of two years thereafter, from
  disseminating any of Bristol Care’s confidential information to individuals outside
  the company
 To refrain, during her employment and for a period of two years thereafter, from
  soliciting or rendering residential care services to persons who were (a) residents
  of the facility during the last year of Ms. Baker’s employment, or (b) solicited to
  become residents by Ms. Baker during the last six months of her employment
 To refrain, during her employment and for a period of two years thereafter, from
  disrupting or interfering with contractual or other relationships between Bristol
  Care and its residents, managers or vendors
 To abide by the policies of Bristol Care and the State of Missouri concerning
  residents’ rights and the handling of residents’ funds, and to refrain (and ensure
  that all hourly employees at the facility and all of Ms. Baker’s relatives residing
  with her at the facility refrain) from engaging in specified transactions with
  residents

                                         15
    To arbitrate, with specified exceptions, all claims or controversies Bristol Care
     may have against her arising out of, relating to, or in association with her
     employment
    To arbitrate, with specified exceptions, all claims or controversies she may have
     against Bristol Care arising out of, relating to, or in association with her
     employment
    To initiate and conduct the arbitration of such claims before a single arbitrator
     using the procedures (including the arbitrator selection procedures) in the
     American Arbitration Association’s Rules for the Resolution of Employment
     Disputes in effect at the time the claim is filed
    To maintain the confidentiality of the existence, subject, and results of any
     arbitration with Bristol Care

       Applying the principles set forth above, the exchange of promises in this bilateral

contract supplies consideration to make all of the parties’ promises binding. Ms. Baker

concedes that she signed the two agreements – and thus made each of the promises

memorialized in those agreements – in order to receive the collection of promises Bristol

Care was making to her (e.g., the promotion and related benefits). By the same token,

Bristol Care made its collection of promises in exchange for the collection of promises

Ms. Baker made. The amount of consideration is immaterial because any bargained-for

exchange of benefits or detriments, no matter how small, supplies the consideration

needed to make these promises binding.

       A.     No Separate Consideration Needed for
              Ms. Baker’s Arbitration Promise

       Ms. Baker contends that her promise to arbitrate specified claims against Bristol is

not enforceable because that promise was not supported by separate consideration. As

explained in Section B, below, this argument is contrary to this Court’s decision in

Purcell Tire, 59 S.W.3d at 509, because it ignores the fact that Ms. Baker’s arbitration


                                            16
promise was just one of the many promises that Bristol Care bargained for – and she gave

– in order to receive the promotion to facility administrator and accompanying benefits.

But, even though Ms. Baker’s claim is based on a faulty premise, it is worth noting that

her claim still cannot succeed.

               1.      Bristol Care Agreed to Arbitrate Ms. Baker’s Claims

       Even if the Court were to treat Ms. Baker’s promise to arbitrate as though it was

made after – and not as part of – the parties’ broader exchange of promises regarding her

promotion to facility administrator (which she concedes it was), that promise was

supported by consideration. In exchange for her promise to arbitrate any specified claims

that she may have against Bristol Care, Ms. Baker received Bristol Care’s promise to

arbitrate her claims as well. 7

       As a result of this bargained-for exchange, therefore: (1) Ms. Baker received the

benefit of access to a process that is (or that she reasonably could have expected it could

be) quicker and less expensive than resorting to the administrative review and civil

litigation procedures to which she otherwise was limited, and (2) Bristol Care incurred

the detriment of agreeing prospectively to waive its right to a jury trial on whatever

specified claims Ms. Baker may assert against it and, instead, submit to her arbitration

process and abide by its results. Even viewed in isolation, therefore, this Court’s

7
   In State ex rel. Vincent v. Schneider, 194 S.W.3d 853 (Mo. banc 2006), this Court upheld a
one-sided arbitration agreement and rejected claims that it was unenforceable for lack of
“mutuality.” The Court characterized such “mutuality of obligations” arguments as “a dead
letter in contract law.” Id. at 858. Instead, the Court held that as “‘long as the requirement of
consideration is met, mutuality of obligation is present, even if one party is more obligated than
the other.’” Id. at 859 (quoting Harris v. Green Tree Fin. Corp., 183 F.3d 173, 181 (3d Cir.
1999)).


                                                17
precedents and the basic principles of consideration require this Court to hold that

Ms. Baker’s arbitration promise is supported by consideration.

       To hold otherwise is to say that mutual promises are not valid consideration, a

conclusion that is contrary to every case and treatise on the subject. Worse, to find that

there was no consideration for Ms. Baker’s promise is to say that there was absolutely no

benefit to Ms. Baker in being able to arbitrate whatever claims she may have against

Bristol Care in the future and absolutely no cost to Bristol Care in obligating itself to that

process and its results. These conclusions cannot be justified either by the fact that

Ms. Baker has changed her mind about wanting to arbitrate her claims or by any lingering

judicial hostility toward arbitration generally. The former is contrary to law, see Turner,
318 S.W.3d at 670 (consideration “must be measured at the time the parties enter into

their contract”), and the latter is the sort of judicial hostility to arbitration that the FAA

now preempts. Accordingly, even if the Court ignores all of the other benefits to

Ms. Baker and detriments to Bristol Care in the “Mandatory Arbitration Agreement” (not

to mention the remainder of the promises that comprise the parties’ entire contract) and

focuses solely on her promise to arbitrate specified claims against Bristol Care, there is

sufficient benefit to Ms. Baker and detriment to Bristol Care to make that promise

binding.

              2.      Bristol Care Also Agreed to Arbitrate Its Specified Claims

       Such a narrow focus cannot be justified, however. Even ignoring all of the

parties’ promises regarding Ms. Baker’s promotion, there was a substantial exchange of

promises between the parties in the “Mandatory Arbitration Agreement.” Bristol Care


                                               18
not only promised to arbitrate any specified claims that Ms. Baker may assert against it,

but Bristol Care also promised to arbitrate any specified claims it may wish to assert

against her. This Court already has held that arbitration promises need not be mutual in

this way to make an exchange of promises to arbitrate only one party’s claims

enforceable, see Schneider, 194 S.W.3d at 859, but the willingness of Bristol Care and

Ms. Baker to exchange mutual arbitration promises surely supplies the consideration

needed to make those promises binding.

       And those are not the only promises Ms. Baker and Bristol Care exchanged in the

“Mandatory Arbitration Agreement.” Both agreed to keep the existence, subject matter,

and results of any future arbitration between them confidential. Because neither party

was required to pledge such confidentiality, the benefit and detriment to each party of the

mutual promises to do so supplies the consideration needed to make those promises

binding. And, if there is consideration for any one promise, that consideration extends to

all of the contemporaneous promises by that party.

       Similarly, both parties agreed to abide by the American Arbitration Association’s

Rules for the Resolution of Employment Disputes (renamed by the AAA as the

“Employment Arbitration Rules and Mediation Procedures”) in effect at the time a claim

is filed. Because neither party was obligated to agree to these rules, the benefit and

detriment to each party of their mutual promises to do so supplies the consideration

needed to make those promises – and all other contemporaneous promises in the

arbitration agreement – binding.




                                             19
       Finally, Bristol Care agreed to pay all of the costs of the arbitration, including the

arbitrator’s fees and expenses. As a result, Ms. Baker would be obligated to pay only the

initial filing fee for any arbitration she may initiate (plus the fees and expenses of any

attorneys and/or witnesses she may choose to employ). As noted above, Bristol Care had

no preexisting obligation to assume this uneven share of the costs, and its promise to do

so supplies the consideration needed to form a contract on all of the promises made by

Ms. Baker in return.

              3.       Bristol Care’s Arbitration Promises are Not Illusory

       Ms. Baker argues that none of Bristol Care’s promises in the “Mandatory

Arbitration Agreement,” nor the combined effect of all of those promises, supplies

consideration for the promises she made in that agreement. Because Ms. Baker agreed to

give Bristol Care the right to “amend, modify or revoke this agreement upon thirty (30)

days’ prior written notice to the Employee,” she now insists that right renders all of

Bristol Care’s promises illusory.

       Bristol Care counters that, because it is bound to give written notice 30 days

before any change, it agreed to be bound by the “Mandatory Arbitration Agreement” for

at least 30 days. In addition, Bristol Care emphasizes that both parties agreed to be

bound by the AAA rules in effect at the time a claim was filed and, therefore, Bristol

Care had no right to alter the agreement as to any claim pending at the time of – or filed

within 30 days after – any notice from Bristol Care that it was intending to change the

agreement.




                                              20
       There is no question that the construction of this provision that Bristol Care offers

is the one this Court would adopt if Bristol Care were trying to realize a retrospective

advantage from some unilateral alteration to the agreement. Nor is there any question

that the construction volunteered by Bristol Care now is the one that any court would

adopt in the future should Bristol Care try to alter its obligations to Ms. Baker under this

agreement with respect to the claims she has already asserted. Accordingly, there is no

justification for refusing to adopt this construction here, especially when the

consequences of that refusal is that none of the promises made by either party – not just

in the “Mandatory Arbitration Agreement” but on any aspect of her promotion to facility

administrator – will be enforceable. See Perbal, 436 S.W.2d 677, 689 (Mo. 1968)

(“Where an agreement is susceptible of two constructions, one of which renders the

contract invalid and the other sustains its validity, the latter construction is preferred”); In

re Binghamton Bridge, 70 U.S. 51, 74 (1865) (“It is not the duty of a court, by legal

subtlety, to overthrow a contract, but rather to uphold it and give it effect”).

       Even if the Court is unwilling to read the “Mandatory Arbitration Agreement” as

both parties plainly intended it to be read from the outset, however, this does not mean

that Bristol Care’s promises are illusory and Ms. Baker’s arbitration promise is not

binding. Instead, in section 25 of the parties’ arbitration agreement, Ms. Baker and

Bristol Care expressly agreed that this Court can – and should – “modify … it to render it

enforceable.” [Emphasis added.] Accordingly, the Court should simply modify the

“Mandatory Arbitration Agreement” to provide that no change to the agreement by

Bristol Care can alter Ms. Baker’s rights under the agreement with respect to any claim


                                              21
after she has asserted it. Both parties plainly desired the Court to make such a

modification at the time they entered into this agreement, and this Court cannot now

refuse to make the agreement enforceable with this modification merely because

Ms. Baker no longer wants it to do so.

       B.     The Parties’ Broad Exchange of Promises Supplies Consideration

       Finally, as noted above, Ms. Baker’s efforts to focus the Court’s consideration

analysis solely on her arbitration promise in the “Mandatory Arbitration Agreement,” or

even on the parties’ exchange of arbitration and arbitration-related promises in that

document, misses the forest for the trees. Ms. Baker admits that the arbitration

agreement document was one of two documents she was “required to sign” in order to

receive her promotion to facility administrator and the pay increase and other benefits

that came with this new job. Her arbitration promise, therefore, was only one small part

of a much larger give-and-take. Neither she nor this Court is free now – in hindsight – to

dissect the parties’ bargain and declare that one of the many promises she made cannot be

enforced because of a lack of consideration.

       If Ms. Baker’s arbitration promise had been made after – and not as part of – the

parties’ exchange of promises, it nevertheless would be enforceable because it was given

in exchange for one or more of Bristol Care’s arbitration and arbitration-related promises

under the analysis in the preceding section. Otherwise, her promise would not be

enforceable under this Court’s decision in Noe, 475 S.W.2d at 21. But, as explained in

Purcell Tire, such an analysis is not necessary when the promise is given as part of an

original exchange of promises between the parties. Purcell Tire, 59 S.W.3d at 509. The


                                            22
Court is bound by Noe and Purcell Tire and cannot reach a different conclusion merely

because the promise at issue involves arbitration rather than a liability cap or a covenant

not to compete. Perry, 482 U.S. at 492 n.9 (the FAA preempts any “state-law principle

that takes its meaning precisely from the fact that a contract to arbitrate is at issue”).

               1.      Morrow is Irrelevant

       In an effort to avoid the obvious and unavoidable conclusions of a consideration

analysis focusing on the multifaceted exchange of promises between her and Bristol Care

regarding her promotion to facility administrator, Ms. Baker relies heavily on Morrow v.

Hallmark Cards, Inc., 273 S.W.3d 15 (Mo. App. 2008). But Morrow is the antithesis of

this case and provides no authority for her position.

       In Morrow, the plaintiff had been working for Hallmark for nearly 20 years when

the company unilaterally imposed a dispute resolution program (including arbitration)

covering all employees and all claims against the company. Hallmark notified its

employees that anyone who continued to work for the company after the effective date of

the new program would be deemed to have agreed to be bound by it. Ms. Morrow did so

and, when she later filed a lawsuit against Hallmark arising out of her termination, the

trial court compelled her to arbitrate that claim. Following arbitration, Ms. Morrow

sought to vacate what she claimed was an inadequate award on the ground that there was

no consideration for her promise to arbitrate. The court of appeals agreed. Id. at 27.

Regardless of whether the analysis in Morrow was proper, it sheds no useful light on the

issues in this case.




                                              23
       First, in Morrow, the question was whether plaintiff’s continued employment –

and nothing more – could supply the both the assent and the consideration needed to

make an implied arbitration promise binding. Ms. Morrow’s arbitration promise was not

given in exchange for a promotion, new duties, or a pay raise as part of the type of

bargained-for exchange in which Ms. Baker made her arbitration promise. In fact,

Morrow stresses that the only reason a consideration analysis was needed was that there

were no contemporaneous promises by the employer in exchange for the employee’s

arbitration promise. Id. at 24-25 (“When a contract is not bilateral (when promises do

not flow both ways), there must be good and sufficient consideration flowing from the

non-promising party to support the contract.”) (emphasis added).

       Second, even in the absence of any bargained-for exchange of employment-related

promises from Hallmark, Morrow acknowledges there would have been consideration for

the employee’s arbitration promise if Hallmark had made an arbitration promise in return.

Hallmark did not promise to arbitrate its claims against employees, but Bristol Care did.

Id. at 25. Even the “promise by Hallmark to participate in arbitrating employee claims or

in paying arbitrator fees” was not sufficient to supply the needed consideration because

Hallmark had reserved the right to make changes – with no prior notice – to any and all

aspects of the new policy. Id. Again, Bristol Care agreed to give what Hallmark did not

- prior written notice.

       Because Hallmark made no arbitration-related promises to Ms. Morrow that were

not illusory, and because it had made no other promises to Ms. Morrow contemporaneous

with and in exchange for her arbitration promise, Morrow turned on a single question:


                                            24
whether the mere continuation of employment – with no new benefit to the employee or

detriment to the employer – supplied consideration to make the employee’s arbitration

promise binding. Id. at 27. Not only is that question not dispositive in the present case

(as it was in Morrow), it is not even relevant.

       Mr. Baker’s arbitration promise was one of many express promises she gave in

order to receive the promotion Bristol Care offered. It bears no resemblance to

Ms. Morrow’s arbitration promise, which she never made expressly and which could be

implied only because she continued to work the same job for the same pay that she had

worked before Hallmark demanded the unilateral arbitration promise from her. Here,

Bristol Care made a collection of promises to Ms. Baker (e.g., a promotion, a pay raise,

living quarters, and its agreement to arbitrate all specified claims against her or by her) in

order to obtain the collection of promises she made to it (e.g., to serve as a facility

administrator, not to quit without 60 days’ notice, not to compete, and to arbitrate all

specified claims against it or by it). In Morrow, Hallmark did not promise anything to the

employee except to pay her the same amount for the same work she had done before.

              2.      Bristol Care’s Employment Promises are Not Illusory

       Ms. Baker tries to make Morrow relevant by arguing that she, too, was an “at will”

employee even after her promotion to facility administrator. In other words, because she

contends (now, at least) that Bristol Care could have terminated her employment at any

time and for any reason, she maintains that all of Bristol Care’s promotion-related

promises were illusory and, therefore, cannot supply the consideration needed to make

her arbitration promise binding. This is a severe distortion of Morrow and an assertion


                                              25
supported by no other case or principle of contract law. See Corbin on Contracts, § 6.13,

pp. 309-10 (when “one party shall have the power to terminate by notice given for some

stated period … the contract should never be held to be rendered invalid thereby for lack

of ‘mutuality’ or for lack of consideration”); and § 6.14, pp. 313-14 (“same is true of a

promise in which the promisor reserves the power to terminate for good cause”).

       Morrow does not hold that the arbitration-related promises Hallmark made to the

employee in exchange for her arbitration promise were illusory because the employee

was an “at will” employee. Morrow holds that those promises were illusory because

Hallmark could modify them at any time with no prior notice. Morrow, 273 S.W.3d at

25. The reference in Morrow to the employee’s “at will” status, on the other hand, was

solely in the context of rejecting the idea that continuing such employment – by itself –

could supply consideration when Hallmark could terminate that employment at any time.

       Moreover, Morrow recognizes that, for employment not to be “at will,” the

employment contract must contain a specific duration for the employment or “the

contract must be one that places limits on the employer's rights to discharge at will.” Id.

at 26 (emphasis added). Ms. Morrow had no written employment contract and no basis

for claiming any such restrictions on Hallmark’s common law rights to discharge her at

will. Here, on the other hand, there was an extensive written employment agreement

between Bristol Care and Ms. Baker in which Bristol Care agreed to limitations on those

common law rights. It agreed, with specified exceptions, not to terminate Ms. Baker

without five days’ notice or five days’ pay, neither of which it would owe under common

law. As a result, Ms. Baker’s argument that an “at will” employee can still be entitled to


                                             26
severance pay misses the point. It is not the nature of the limitations on Bristol Care’s

common law rights that matters; it is the fact that those limitations remove its promises

from the dustbin of “illusory promises” such that they supplied the consideration needed

to bind Ms. Baker to her promises for which Bristol Care gave its promises in exchange.

              3.     Missouri Law Recognizes Continued
                     Employment as Consideration

       Even if Ms. Baker were an “at will” employee under the definition in Morrow

despite the limitations on its common law rights to terminate her to which Bristol Care

agreed (and plainly she was not), this Court has never held that such an arrangement fails

to supply the consideration needed to make an employee’s promises given in exchange

for such employment binding, at least to the extent of the employment actually provided.

Moreover, lower courts have rejected that argument repeatedly. See JumboSack Corp. v.

Buyck, 407 S.W.3d 51, 55-56 (Mo. App. 2013) (“Missouri courts have recognized that

continued at-will employment constitutes consideration for a non-compete agreement

where the employer allows the employee ‘by virtue of the employment[,] to have

continued access to [its] protectable assets and relationships.’”) (emphasis in original).

       In Computer Sales Int’l, Inc. v. Collins, 723 S.W.2d 450 (Mo. App. 1986), the

court applied this principle, holding:

       At all times during Collins’ employment, Collins remained an employee at
       will who could have been terminated by Computer Sales for any reason at
       any time. In fact, Computer Sales had previously terminated a marketing
       representative who had refused to sign the covenant. The continuation of
       Collins’ employment for approximately 2½ years after he signed the
       restrictive covenant provides consideration for the covenant.




                                             27
Id. at 451-52. In Reed, Roberts Associates, Inc. v. Bailenson, 537 S.W.2d 238 (Mo. App.

1976) , the court explained further:

       A continuance by employee in the employment of employer where he is
       under no obligation to remain and the continuance by the employer of the
       employment where continuance is not required supplies adequate
       consideration for a secondary contract.

Id. at 241.

       “This view is consistent with Missouri law, and with prevailing authority

generally.” Ranch Hand Foods, Inc. v. Polar Pak Foods, Inc., 690 S.W.2d 437, 442 (Mo.

App. 1985) (employee’s continued work, including a promotion and pay increase, was

consideration for his non-compete promise ). See Easy Returns Midwest, Inc. v. Schultz,

964 S.W.2d 450, 454 (Mo. App. 1998) (“employee’s continuance in employment with

employer, where there is no obligation to remain, and an employer’s continuance of

employment, where continuance is not required, supplies adequate consideration for a

noncompetition agreement”); Cook v. Coldwell Banker, 967 S.W.2d 654, 657 (Mo. App.

1998) (“unilateral contract lacks consideration for want of mutuality, but when the

promisee performs, consideration is supplied, and the contract is enforceable to the extent

performed”).

       Missouri courts cannot apply one rule to an employee’s non-compete promises but

apply a different rule if the case involves an employee’s arbitration promise. “A court

may not, then, in assessing the rights of litigants to enforce an arbitration agreement,

construe that agreement in a manner different from that in which it otherwise construes

nonarbitration agreements under state law.” Perry, 482 U.S. at 492 n.9.



                                             28
       States may regulate contracts, including arbitration clauses, under general
       contract law principles and they may invalidate an arbitration clause ‘upon
       such grounds as exist at law or in equity for the revocation of any contract.’
       9 U.S.C. § 2 (emphasis added). What States may not do is decide that a
       contract is fair enough to enforce all its basic terms (price, service, credit),
       but not fair enough to enforce its arbitration clause. The Act makes any
       such state policy unlawful, for that kind of policy would place arbitration
       clauses on an unequal ‘footing,’ directly contrary to the Act’s language and
       Congress’s intent.

Doctor’s Associates, Inc. v. Casarotto, 517 U.S. 681, 686 (1996) (quoting Allied-Bruce,
513 U.S. at 281).

       As explained above, the Court need not concern itself with Morrow in this case

because it decided different legal issues on highly dissimilar facts. But, to the extent

Ms. Baker succeeds in bringing that case into the Court’s analysis, the Court cannot adopt

its conclusions. It is not that the Court should not do so, though that is true as well. It is

that the Court cannot do so. Decades of decisions rejecting Morrow’s holding outside the

context of arbitration promises show that any effort by this Court to follow Morrow in the

present case involving an arbitration promise is, in reality, merely the application of a

special rule regarding consideration in employment contracts involving arbitration

promises. The FAA, as construed in Casarotto, Perry, and Allied-Bruce, precludes the

application of such a rule.




                                              29
IV.    Conclusion

       For the reasons set forth above, I would hold that Ms. Baker’s arbitration promise

was supported by consideration and, therefore, should be enforced pursuant to Bristol

Care’s motion and the FAA. Because the majority opinion allows Ms. Baker to litigate

her claim in state court despite her having promised not to do so, I respectfully dissent.




                                                  ________________________________
                                                  Paul C. Wilson, Judge




                                             30